DETAILED ACTION
	This is in response to communication received on 4/1/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 12/1/21.

Claim Objections
The claim objection(s) on claim 10 is withdrawn. 
Claim 33 is objected to because of the following informalities:  the claim includes the word ‘saline’ in line 7. This appears to be a misspelling of the word silane.  Appropriate correction is required.
	For purposes of compact prosecution Examiner will interpret saline as meaning silane.

Claim Rejections - 35 USC § 102
The claim rejection(s) under 35. U.S.C. 102(a)(1) as being anticipated by Blomberg et al. US 2018/0163312 hereinafter BLOMBERG as evidenced by PubChem Compound Summary Phenyl dichlorophosphophate, hereinafter PubChem on claims 1-3, 6-10, 14-16, 25-28 and 33 are withdrawn because the independent claims 1 and 33 have been amended.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Blomberg et al. US 2018/0163312 hereinafter BLOMBERG on claims 21 and 22 are is withdrawn because claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Rothberg et al. WO2018/204810 hereinafter ROTHBERG in view of Mech et al. US PGPub 2006/0173497 hereinafter MECH on claim 60 is withdrawn because the claim has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Gray et al. US PGPub 2013/0296195 hereainfter GRAY in view of Blomberg et al. US 2018/0163312 hereinafter BLOMBERG as evidenced by PubChem Compound Summary Phenyl dichlorophosphophate, hereinafter PubChem on claims 1-3, 6-10, 14-16, 25-28 is maintained. The claim rejection has been updated below to meet that added claim limitations.
As for claim 1, GRAY teaches "Substrates having transparent or silica based portions and opaque or reflective portions are treated with 1) a selective passivating agent, that selectively coats the opaque or reflective regions, 2) a functionalizing agent such as a coupling agent, and 3) a selective removal agent, which selectively removes functionalizing agent from the passivated opaque or reflective surfaces" (abstract, lines 2-9), and "the subject arrays can be incorporated into another array such as microliter plate wherein each micro well of the plate contains a subject array of optical confinements" (paragraph 67, lines 5-8).
GRAY further teaches "the agent that preferentially binds to the metal or metal oxide portions comprises phosphate or phosphonate functionality" (paragraph 1-3) and "In some embodiments the agent that preferentially binds to the metal or metal oxide portions comprises a polymer having poly(acrylate), poly (sultanate), or both poly(acrylate) and poly(sulfonate) portions" (paragraph 7, lines 1-9), i.e. treating the metallic surface with a self-assembling reactant to form a reactant-containing layer on the metallic surface.
GRAY is silent on a phosphoryl halide in the vapor phase. 
BLOMBERG teaches a process that comprises "saturative, self-limiting adsorption step in which the substrate is contacted with a first vapor-phase reactant... In the first adsorption step the first reactant adsorbs, typically in a self-limiting manner, to the material to be etched on the substrate surface" (paragraph 33, lines 6-12), and that the surface exposed to this first adsorption step "comprises a metal, such as Ti, Ta, Al, Zr or Hf, W" (paragraph 36, lines 1-2).
BLOMBERG teaches "In some embodiments, the first reactant may comprise a sulfonyl halide, such as an aromatic, saturated, or unsaturated aliphatic sulfonyl halide" (paragraph 43, lines 1-3) and goes on to list several polymers containing sultanate portions.
BLOMBERG teaches a known alternative to such materials were "In some embodiments, the first reactant may comprise phosphorous, oxygen and one or more halide atoms, such as phosphoryl chloride (POCb)" (paragraph 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include treating the metallic surface with a phosphoryl halide in vapor phase, wherein the phosphoryl halide forms the phosphorus-containing layer on the metallic surface in the process of GRAY because BLOMBERG teaches that such a process results in the formation of a self-limiting and preferential deposition onto a metallic substrate.
GRAY teaches "the substrate is treated with a transparent layer surface functionalizing agent such as a silane coupling agent. The functionalizing agent forms a coating 440 on the exposed transparent layer surface" (paragraph 58, lines 1- 12), and "a transparent surface portion, which may be silica based" (paragraph 57, lines 2-3) and "silanes (e.g., methoxy-, or ethoxy-, silane reagents) can form stable bonds with silica surfaces via Si-0--Si bond formation, and are less reactive to metal or metal oxide surfaces such as aluminum or aluminum oxide surfaces under appropriately selected reaction conditions (e.g., vapor phase, solution-based treatments)" , i.e. treating the metallic surface with at least one silane in vapor phase, wherein the at least one silane forms a silane coating layer.
As for claim 2, GRAY further teaches "the agent that preferentially binds to the metal or metal oxide portions comprises phosphate or phosphonate functionality" (paragraph 1-3), i.e. wherein the metallic surface is a metal or metal oxide surface. 
As for claim 3, GRAY teaches "with the substrate ( e.g., alumina, zirconia, or titania)" (paragraph 95, lines 5-6), i.e. wherein titanium is a transition metal such that wherein the metallic surface is a transitional metal oxide surface.
As for claim 6, GRAY is silent on the phosphoryl halide.
BLOMBERG teaches a process that comprises "saturative, self-limiting adsorption step in which the substrate is contacted with a first vapor-phase reactant... In the first adsorption step the first reactant adsorbs, typically in a self-limiting manner, =to the material to be etched on the substrate surface" (paragraph 33, lines 6-12), and that the surface exposed to this first adsorption step "comprises a metal, such as Ti, Ta, Al, Zr or Hf, W" (paragraph 36, lines 1-2). 
BLOMBERG further teaches "In some embodiments, the first reactant may comprise a ligand, phosphorous, oxygen and one or more halides" (paragraph 49, lines 1-3) and "Exemplary ligands include ... phenyl (e.g. phenylphosphoryl dichloride)" (paragraph 49, lines 4-6), i.e. wherein the phosphoryl halide is a phosphoryl dihalide. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include wherein the phosphoryl halide is a phosphoryl dihalide in the process of GRAY because BLOMBERG teaches that such a process results in the formation of a self-limiting and preferential deposition onto a metallic substrate.
As for claim 7, GRAY is silent on the phosphoryl halide.
BLOMBERG teaches a process that comprises "saturative, self-limiting adsorption step in which the substrate is contacted with a first vapor-phase reactant... In the first adsorption step the first reactant adsorbs, typically in a self-limiting manner, to the material to be etched on the substrate surface" (paragraph 33, lines 6-12), and that the surface exposed to this first adsorption step "comprises a metal, such as Ti, Ta, Al, Zr or Hf, W" (paragraph 36, lines 1-2).
BLOMBERG further teaches "In some embodiments, the first reactant may comprise a ligand, phosphorous, oxygen and one or more halides" (paragraph 49, lines 1-3), "Exemplary ligands include ... phenyl (e.g. phenylphosphoryl dichloride)" (paragraph 49, lines 4-6), and "In the first adsorption step the first reactant adsorbs, typically in a self-limiting manner, to the material to be etched on the substrate surface" (paragraph 33, lines 6-12), i.e. wherein the phosphoryl halide is an organic phosphoryl halide; and the phosphorus-containing layer is an organophosphorus layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include wherein the phosphoryl halide is an organic phosphoryl halide; and the phosphorus-containing layer is an organophosphorus layer in the process of GRAY because BLOMBERG teaches that such a process results in the formation of a self-limiting and preferential deposition onto a metallic substrate.
As for claim 8, GRAY is silent on the phosphoryl halide.
BLOMBERG is silent on wherein the organophosphorus layer is an organophosphonate layer.
However, Examiner notes that BLOMBERG does teach that "In some embodiments, the first reactant may comprise a ligand, phosphorous, oxygen and one or more halides" (paragraph 49, lines 1-3), "Exemplary ligands include ... phenyl (e.g. phenylphosphoryl dichloride)" (paragraph 49, lines 4-6), and "In the first adsorption step the first reactant adsorbs, typically in a self-limiting manner, to the material to be etched on the substrate surface" (paragraph 33, lines 6-12), i.e. wherein a ligand-containing phosphoryl halide is adsorbed onto the surface of the material, and the formation of a organophosphonate would be a necessary result of such a step such wherein the organophosphorous layer is an organophosphonate layer. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
BLOMBERG teaches a process that comprises "saturative, self-limiting adsorption step in which the substrate is contacted with a first vapor-phase reactant... In the first adsorption step the first reactant adsorbs, typically in a self-limiting manner, to the material to be etched on the substrate surface" (paragraph 33, lines 6-12), and that the surface exposed to this first adsorption step "comprises a metal, such as Ti, Ta, Al, Zr or Hf, W" (paragraph 36, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include wherein the organophosphorus layer is an organophosphonate layer in the process of GRAY because BLOMBERG teaches that such a process results in the formation of a self-limiting and preferential deposition onto a metallic substrate.
As for claim 9, GRAY is silent on the phosphoryl halide.
Examiner notes that BLOMBERG does teach that "In some embodiments, the first reactant may comprise a ligand, phosphorous, oxygen and one or more halides" (paragraph 49, lines 1-3), "Exemplary ligands include ... phenyl (e.g. phenylphosphoryl dichloride)" (paragraph 49, lines 4-6), i.e. wherein the phosphoryl halide is an organic phosphoryl dihalide.
BLOMBERG teaches a process that comprises "saturative, self-limiting adsorption step in which the substrate is contacted with a first vapor-phase reactant... In the first adsorption step the first reactant adsorbs, typically in a self-limiting manner, to the material to be etched on the substrate surface" (paragraph 33, lines 6-12), and that the surface exposed to this first adsorption step "comprises a metal, such as Ti, Ta, Al, Zr or Hf, W" (paragraph 36, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include wherein the phosphoryl halide is an organic phosphoryl dihalide in the process of GRAY because BLOMBERG teaches that such a process results in the formation of a self-limiting and preferential deposition onto a metallic substrate.
As for claim 10, GRAY is silent on the phosphoryl halide.
Examiner notes that BLOMBERG does teach that "In some embodiments, the first reactant may comprise a ligand, phosphorous, oxygen and one or more halides" (paragraph 49, lines 1-3), "Exemplary ligands include ... phenyl (e.g. phenylphosphoryl dichloride)" (paragraph 49, lines 4-6), i.e. wherein the phosphoryl halide is an organic phosphoryl dihalide.
BLOMBERG teaches a process that comprises "saturative, self-limiting adsorption step in which the substrate is contacted with a first vapor-phase reactant... In the first adsorption step the first reactant adsorbs, typically in a self-limiting manner, to the material to be etched on the substrate surface" (paragraph 33, lines 6-12), and that the surface exposed to this first adsorption step "comprises a metal, such as Ti, Ta, Al, Zr or Hf, W" (paragraph 36, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include wherein the phosphoryl halide is an organic phosphoryl dihalide in the process of GRAY because BLOMBERG teaches that such a process results in the formation of a self-limiting and preferential deposition onto a metallic substrate.
As for claim 14, GRAY is silent on the phosphoryl halide.
BLOMBERG teaches that "In some embodiments, the first reactant may comprise a ligand, phosphorous, oxygen and one or more halides" (paragraph 49, lines 1-3), and "Exemplary ligands include ... phenyl (e.g. phenylphosphoryl dichloride)" (paragraph 49, lines 4-6).
BLOMBERG is silent on the exact structure of phenylphosphoryl dichloride. PubChem shows the structure of phenyl dichlorophosphate, which is another name for phenylphosphoryl dichloride on page 2.
Examiner notes that this structure matches the Formula (I) of claim 14, with two chlorides as X1 being independently halogens. Examiner further notes that the requirements for R1 are all optional and thereby R1 is not required by the claim. As such, the phenylphosphoryl dichloride taught by BLOMBERG clearly falls within the scope of the claim.
BLOMBERG teaches a process that comprises "saturative, self-limiting adsorption step in which the substrate is contacted with a first vapor-phase reactant... In the first adsorption step the first reactant adsorbs, typically in a self-limiting manner, to the material to be etched on the substrate surface" (paragraph 33, lines 6-12), and that the surface exposed to this first adsorption step "comprises a metal, such as Ti, Ta, Al, Zr or Hf, W" (paragraph 36, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the phosphoryl halide of BLOMBERG the process of GRAY because BLOMBERG teaches that such a process results in the formation of a self-limiting and preferential deposition onto a metallic substrate.
As for claim 15, GRAY is silent on the phosphoryl halide.
Examiner notes that this limitation is optional and not required by the claim. As such, BLOMBERG's phenylphosphoryl dichloride falls within the scope of the claim as evidenced by PubChem as shown in Claim 14.
BLOMBERG teaches a process that comprises "saturative, self-limiting adsorption step in which the substrate is contacted with a first vapor-phase reactant... In the first adsorption step the first reactant adsorbs, typically in a self-limiting manner, to the material to be etched on the substrate surface" (paragraph 33, lines 6-12), and that the surface exposed to this first adsorption step "comprises a metal, such as Ti, Ta, Al, Zr or Hf, W" (paragraph 36, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the phosphoryl halide of BLOMBERG the process of GRAY because BLOMBERG teaches that such a process results in the formation of a selflimiting and preferential deposition onto a metallic substrate.
As for claim 16, GRAY is silent on the phosphoryl halide.
Examiner notes that this limitation is optional and not required by the claim. As such, BLOMBERG's phenylphosphoryl dichloride falls within the scope of the claim as evidenced by PubChem as shown in Claim 14.
BLOMBERG teaches a process that comprises "saturative, self-limiting adsorption step in which the substrate is contacted with a first vapor-phase reactant... In the first adsorption step the first reactant adsorbs, typically in a self-limiting manner, to the material to be etched on the substrate surface" (paragraph 33, lines 6-12), and that the surface exposed to this first adsorption step "comprises a metal, such as Ti, Ta, Al, Zr or Hf, W" (paragraph 36, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the phosphoryl halide of BLOMBERG the process of GRAY because BLOMBERG teaches that such a process results in the formation of a self-limiting and preferential deposition onto a metallic substrate.
As for claim 25, GRAY is silent on the phosphoryl halide.
Examiner notes that BLOMBERG teaches that "In some embodiments, the first reactant may comprise a ligand, phosphorous, oxygen and one or more halides" (paragraph 49, lines 1-3), and "Exemplary ligands include ... phenyl (e.g. phenylphosphoryl dichloride)" (paragraph 49, lines 4-6).
BLOMBERG is silent on the exact structure of phenylphosphoryl dichloride. PubChem shows the structure of phenyl dichlorophosphate, which is another name for phenylphosphoryl dichloride on page 2.
Examiner notes that this structure matches the Formula (I) of claim 25, with two chlorides as X1 being halogen. Examiner further notes that the requirements for R2 are all optionally organic materials, and as such R2 has a scope that encompasses any material, and Examiner notes that two R2 groups are not required to be the same. Thereby, R2 could be either a halogen or an organic group, such that the phenylphosphoryl dichloride taught by BLOMBERG clearly falls within the scope of the claim.
BLOMBERG teaches a process that comprises "saturative, self-limiting adsorption step in which the substrate is contacted with a first vapor-phase reactant... In the first adsorption step the first reactant adsorbs, typically in a self-limiting manner, to the material to be etched on the substrate surface" (paragraph 33, lines 6-12), and that the surface exposed to this first adsorption step "comprises a metal, such as Ti, Ta, Al, Zr or Hf, W" (paragraph 36, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the phosphoryl halide of BLOMBERG the process of GRAY because BLOMBERG teaches that such a process results in the formation of a self-limiting and preferential deposition onto a metallic substrate.
As for claim 26, GRAY is silent on the phosphoryl halide.
BLOMBERG teaches that "In some embodiments, the first reactant may comprise a ligand, phosphorous, oxygen and one or more halides" (paragraph 49, lines 1-3), and "Exemplary ligands include ... phenyl (e.g. phenylphosphoryl dichloride)" (paragraph 49, lines 4-6).
BLOMBERG is silent on the exact structure of phenylphosphoryl dichloride. PubChem shows the structure of phenyl dichlorophosphate, which is another name for phenylphosphoryl dichloride on page 2 which shows Cl form X1 therefore BLOMBERG inherently teaches wherein each instance of X1 is Cl.
BLOMBERG teaches a process that comprises "saturative, self-limiting adsorption step in which the substrate is contacted with a first vapor-phase reactant... In the first adsorption step the first reactant adsorbs, typically in a self-limiting manner, to the material to be etched on the substrate surface" (paragraph 33, lines 6-12), and that the surface exposed to this first adsorption step "comprises a metal, such as Ti, Ta, Al, Zr or Hf, W" (paragraph 36, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the phosphoryl halide of BLOMBERG the process of GRAY because BLOMBERG teaches that such a process results in the formation of a self-limiting and preferential deposition onto a metallic substrate.
As for claim 27, GRAY is silent on the phosphoryl halide.
BLOMBERG teaches "some embodiments, the first reactant may comprise phosphorous, oxygen and one or more halide atoms, such as phosphoryl chloride (POCb)" (paragraph 48), i.e. wherein the phosphoryl halide is a phosphoryl trihalide.
BLOMBERG teaches a process that comprises "saturative, self-limiting adsorption step in which the substrate is contacted with a first vapor-phase reactant. .. In the first adsorption step the first reactant adsorbs, typically in a self-limiting manner, to the material to be etched on the substrate surface" (paragraph 33, lines 6-12), and that the surface exposed to this first adsorption step "comprises a metal, such as Ti, Ta, Al, Zr or Hf, W" (paragraph 36, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the phosphoryl halide of BLOMBERG the process of GRAY because BLOMBERG teaches that such a process results in the formation of a self-limiting and preferential deposition onto a metallic substrate.
As for claim 28, GRAY is silent on the phosphoryl halide.
BLOMBERG teaches "some embodiments, the first reactant may comprise phosphorous, oxygen and one or more halide atoms, such as phosphoryl chloride (POCb)" (paragraph 48), i.e. wherein the phosphoryl halide is a phosphoryl trichloride.
BLOMBERG teaches a process that comprises "saturative, self-limiting adsorption step in which the substrate is contacted with a first vapor-phase reactant. .. In the first adsorption step the first reactant adsorbs, typically in a self-limiting manner, to the material to be etched on the substrate surface" (paragraph 33, lines 6-12), and that the surface exposed to this first adsorption step "comprises a metal, such as Ti, Ta, Al, Zr or Hf, W" (paragraph 36, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the phosphoryl halide of BLOMBERG the process of GRAY because BLOMBERG teaches that such a process results in the formation of a self-limiting and preferential deposition onto a metallic substrate.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Gray et al. US PGPub 2013/0296195 hereainfter GRAY and Blomberg et al. US 2018/0163312 hereinafter BLOMBERG as evidenced by PubChem Compound Summary Phenyl dichlorophosphophate, hereinafter PubChemas and further Rothberg et al. WO2018/204810 hereinafter ROTHBERG on claims 29 and 32 is maintained.  The rejection is updated below to meet the new claim scope.
As for claim 29, GRAY and BLOMBERG are silent on chlorosilane.
ROTHBERG teaches "the disclosure provides methods of functionalizing a silica surface of a sample well" (page 2, 23-24).
ROTHBERG further teaches "In some embodiments, the functionalizing agent comprises a silane compound. In some embodiments, the silane compound comprises mono-ethoxysilane, methoxysilane, diethoxysilane, trichlorosilane, or di-ethoxy, methoxysilane ... In some embodiments, the silane compound comprises a thiol-silane or an amino-silane compound." (page 4, lines 21-25).
It would have been obvious to one of ordinary skill of the art before the effective filing to have trichlorosilane, i.e. chlorosilane, in the process of GRAY because ROTHBERG teaches that such a compound was a known equivalent to the materials of GRAY in the formation of a functionalized silane surface. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results.
As for claim 32, GRAY teaches "We have found that surfaces having the desired low level of functionalizing agent or coupling agent bound to the opaque or reflective regions can be obtained by following the steps described above followed by a step involving the selective removal of unwanted functionalizing agent or coupling agent from the opaque or reflective regions while removing little to no functionalizing agent or coupling agent from the transparent or silica-based regions" (paragraph 133, lines 1-9), i.e. wherein at least a portion of the coating layer is formed on the phosphorus-containing layer.
Claim(s) 21, 22, 33 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. US PGPub 2013/0296195 hereainfter GRAY and Blomberg et al. US 2018/0163312 hereinafter BLOMBERG as evidenced by PubChem Compound Summary Phenyl dichlorophosphophate as applied to claim 1, 14 and 16 above.
As for claim 21, GRAY is silent on phosphoryl halide.
BLOMBERG teaches that "the first reactant may comprise a ligand, phosphorous, oxygen and one or more halides. In some embodiments the first reactant may have the general formula ligand-POX2. Exemplary ligands include ... alkyl (e.g. tert- butylphosphonyl dichloride and methylphosphonyl dichloride)" (paragraph 49). 
Examiner notes that the embodiment taught by BLOMBERG above encompasses those in claim 21, wherein all compounds listed are alkyl phosphoryl dichlorides. Thereby, BLOMBERG range of compounds overlaps with the scope of claim 21 (wherein the range is the number of carbon atoms in the ligand group). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the phosphoryl halide compounds taught by BLOMBERG in the process of GRAY because BLOMBERG teaches that such a process results in the formation of a self-limiting and preferential deposition onto a metallic substrate.
As for claim 22, GRAY is silent on phosophoryl halide.
BLOMBERG teaches that "the first reactant may comprise a ligand, phosphorous, oxygen and one or more halides. In some embodiments the first reactant may have the general formula ligand-POX2. Exemplary ligands include ... alkyl (e.g. tert- butylphosphonyl dichloride and methylphosphonyl dichloride)" (paragraph 49). 
Examiner further notes that L 1 is not required by the claim to be an alkylene, only that it optionally be so.
As such, the embodiment taught by BLOMBERG above encompasses those in the claim 22, wherein the formula is that of an alkyl phosphoryl halide which falls within the range of compounds taught by BLOMBERG (wherein the range is the number of phosphoryl groups in a compound). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the phosphoryl halide compounds taught by BLOMBERG in the process of GRAY because BLOMBERG teaches that such a process results in the formation of a self-limiting and preferential deposition onto a metallic substrate.
As for claim 33, GRAY teaches "Substrates having transparent or silica based portions and opaque or reflective portions are treated with 1) a selective passivating agent, that selectively coats the opaque or reflective regions, 2) a functionalizing agent such as a coupling agent, and 3) a selective removal agent, which selectively removes functionalizing agent from the passivated opaque or reflective surfaces" (abstract, lines 2-9), and "the subject arrays can be incorporated into another array such as microliter plate wherein each micro well of the plate contains a subject array of optical confinements" (paragraph 67, lines 5-8), "the substrate is treated with a transparent layer surface functionalizing agent such as a silane coupling agent. The functionalizing agent forms a coating 440 on the exposed transparent layer surface" (paragraph 58, lines 1- 12), and "a transparent surface portion, which may be silica based" (paragraph 57, lines 2-3) and "silanes (e.g., methoxy-, or ethoxy-, silane reagents) can form stable bonds with silica surfaces via Si-0--Si bond formation, and are less reactive to metal or metal oxide surfaces such as aluminum or aluminum oxide surfaces under appropriately selected reaction conditions (e.g., vapor phase, solution-based treatments)"  i.e. a method of modifying a surface of a substrate, the method comprising: treating a substrate having a first surface portion and a second surface portion… treating the substrate with at least one saline in vapor phase, wherein the at least one silane forms a silane coating layer.
GRAY further teaches "the agent that preferentially binds to the metal or metal oxide portions comprises phosphate or phosphonate functionality" (paragraph 1-3) and "In some embodiments the agent that preferentially binds to the metal or metal oxide portions comprises a polymer having poly(acrylate), poly (sultanate), or both poly(acrylate) and poly(sulfonate) portions" (paragraph 7, lines 1-9), i.e. treating the metallic surface with a phosphorous containing compound… wherein the phosphorous containing compound preferentially forms a phosphorous-containing layer on the first surface portion, and wherein the first and second surface portions have different surface properties.
GRAY is silent on a phosphoryl halide in the vapor phase. 
BLOMBERG teaches a process that comprises "saturative, self-limiting adsorption step in which the substrate is contacted with a first vapor-phase reactant... In the first adsorption step the first reactant adsorbs, typically in a self-limiting manner, to the material to be etched on the substrate surface" (paragraph 33, lines 6-12), and that the surface exposed to this first adsorption step "comprises a metal, such as Ti, Ta, Al, Zr or Hf, W" (paragraph 36, lines 1-2).
BLOMBERG teaches "In some embodiments, the first reactant may comprise a sulfonyl halide, such as an aromatic, saturated, or unsaturated aliphatic sulfonyl halide" (paragraph 43, lines 1-3) and goes on to list several polymers containing sultanate portions.
BLOMBERG teaches a known alternative to such materials were "In some embodiments, the first reactant may comprise phosphorous, oxygen and one or more halide atoms, such as phosphoryl chloride (POCb)" (paragraph 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include treating a substrate having a first surface portion and a second surface portionwith a phosphoryl halide in vapor phase, wherein the phosphoryl halide preferentially forms the phosphorus-containing layer on the first surface portion in the process of GRAY because BLOMBERG teaches that such a process results in the formation of a self-limiting and preferential deposition onto a metallic substrate.
As for claim 60, GRAY teaches “One aspect of the invention is a method for attaching a desired molecule to a silica-based portion of a surface of a substrate having both silica-based portions and metal or metal oxide portions comprising; a) exposing a surface of a substrate having both silica-based portions and metal or metal oxide portions to an agent that preferentially binds to the metal or metal oxide portions to produce passivated metal or metal oxide portions of the surface; b) exposing the surface of the substrate to a coupling agent that binds to both the silica based portions and the metal or metal oxide portions of the surface” (paragraph 13, lines 1-12), i.e. a method of functionalizing a sample well surface, the method comprising: (a) treating a sample well having a metal oxide surface and a silica (SiO2) surface with a functionalizing agent that comprises a coupling moiety; wherein the functionalizing agent preferentially binds to the silica surface, thereby functionalizing the sample well surface.
GRAY further teaches "the agent that preferentially binds to the metal or metal oxide portions comprises phosphate or phosphonate functionality" (paragraph 1-3) and "In some embodiments the agent that preferentially binds to the metal or metal oxide portions comprises a polymer having poly(acrylate), poly (sultanate), or both poly(acrylate) and poly(sulfonate) portions" (paragraph 7, lines 1-9), i.e. treating the sample well of (a) with a phosphorous containing compound wherein the phosphorous-containing layer forms a phosphorous-containing layer on the metal oxide surface.
GRAY is silent on a phosphoryl halide in the vapor phase. 
BLOMBERG teaches a process that comprises "saturative, self-limiting adsorption step in which the substrate is contacted with a first vapor-phase reactant... In the first adsorption step the first reactant adsorbs, typically in a self-limiting manner, to the material to be etched on the substrate surface" (paragraph 33, lines 6-12), and that the surface exposed to this first adsorption step "comprises a metal, such as Ti, Ta, Al, Zr or Hf, W" (paragraph 36, lines 1-2).
BLOMBERG teaches "In some embodiments, the first reactant may comprise a sulfonyl halide, such as an aromatic, saturated, or unsaturated aliphatic sulfonyl halide" (paragraph 43, lines 1-3) and goes on to list several polymers containing sultanate portions.
BLOMBERG teaches a known alternative to such materials were "In some embodiments, the first reactant may comprise phosphorous, oxygen and one or more halide atoms, such as phosphoryl chloride (POCb)" (paragraph 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include treating the sample well of (a) with a phosphoryl halide in vapor phase; wherein the phosphoryl halide preferentially forms a phosphorous-containing layer on the metal oxide surface  in the process of GRAY because BLOMBERG teaches that such a process results in the formation of a self-limiting and preferential deposition onto a metallic substrate.

Allowable Subject Matter
Claims 30 and 31 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art one record is silent on the chlorosilane being hexachlorodisiloxane, hexyltrichlorosilane or both. Examiner further notes that GRAY is silent on forming the silane onto the surface of the phosphorous-containing layer.

Response to Arguments
Applicant's arguments filed 4/1/22 have been fully considered but they are not persuasive.
The Applicant’s principal arguments are stated and addressed below:
(A) Applicant alleges that Gray and Blomberg cannot be combined as argued in the rejection as there is nothing in Blomberg to suggest that its first reactant would be useful for forming a phosphate or phosphonate passivation coating as in Gray and as such there would no reason to modify nor would there be any reason for success.
In response, Examiner respectfully points out to Applicant appears to be reading Blomberg such that only the halide is deposited in the first step, however Examiner cannot find any suggestion in Blomberg when the halide reactant is applied to the surface, only the halide is applied and the rest is not. Simply put, the only reaction in Blomberg that is suggested to have byproducts is after the second reactant is applied. In Blomberg when the first gas is applied there are no byproducts to remove. As such, one of ordinary skill in the art would recognize that the halidized surface includes all the constituents of the halide reactant--in the case of phosphoryl chloride, attaching the phosphoryl chloride group to the surface as well.
	Examiner also notes that Applicant appears to be reducing Gray's teaching to its preferred or taught embodiments. Gray's teachings are actually much broader. Specifically, Gray teaches "Preferred passivation or coating compounds of the invention contain phosphorous. These compounds will generally comprise P=O and/or P-OH functionality. In particular, compounds comprising phosphate or phosphonate groups can be used" (paragraph 91, lines 1-5; emphasis added). Simply because Gray teaches that those two compounds can be used, does not constitute a teaching away from other phosphorous containing substances.
	Further, Examiner notes that Applicant also does not consider that Gray actually teaches why phosphate and phosphonate are useful-their selective reactivity (paragraph 91, lines 5-8). Examiner notes that the attachment of the first reactant in Blomberg (paragraph 33, lines 10-13) is described as self-limiting and surface is described as metal (paragraph 36, lines 1-3). Blomberg even goes so far as to stay "the first reactant forms no more than one monolayer of adsorbed species" (paragraph 137, lines 2-4).
	The assertion that there is no reason to modify nor is there a reasonable expectation of success ignores the robust teachings within the prior art which make clear the similarities between the chemical passivation of Gray and the monolayer formation of Blomberg. 

(B) Applicant further alleges that Gray and Blomberg were utilizing these compounds for very different purposes, and there would have been no reason to substitute one for another based on their disclosures.
Examiner notes that Applicant is ignoring the broader disclosures of Gray and Blomberg. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In this case, Blomberg is relevant to Gray as both relate to the formation of a self-assembled monomer on the surface of an underlying metallic material.

(C) Applicant further asserts that a proper combination of art references required that the modification results in all elements arranged in the manner as claimed, and this does not naturally flow from the cited art because the surface coating process of Gray is counter to the surface removal process of Blomberg. It is unclear from their disclosures how a skilled person would have known which step in the process of Gray could or should be modified based on a particular step in the process of Blomberg, absent reading the instant application and the combination of cited art therefore does not automatically lead to the claimed invention.

Examiner disagrees with assertion. A skill person in the art would be able to recognize that the deposition step in the process of Gray could be modified by the deposition step in Blomberg. Contrary to Applicant's assertion, those of ordinary skill in the art understand that in the first step of Blomberg a self-limiting monolayer is being applied, similar to how Gray applies a self-assembled monolayer. The idea that one of ordinary skill in the art is incapable of telling the difference between the deposition steps and the removal steps of Blomberg is not supported by anything and contrary to the state of the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717